 IRVING AIR CHUTE CO., INC., MARATHON DIVISION627In the light of the employees' own testimony and the record as a whole,including the absence of antiunion sentiment by the Employer,18 it appears tome that the few remarks thus admittedly made by Goodman to Knight andWesley, considering the casual circumstances under which they were made andthe total absence of even a suggestion of coercive atmosphere or design, couldhardly be regarded as other than isolated and as in no way calculated to interferewith, restrain, or coerce the employees in the exercise of their Section 7 rights.Innocuous pleasantry or dialogue is notper seillegal interrogationmerelybecause an organizational subject is referred to; nor is mere use of the word"union" by an employer to an employee freighted with hazard.-I accordingly find and conclude that no economic or other threats were madeby Respondent as alleged; that, as to the alleged interrogations, the allegedincidents involved (to the extent found) were merely isolated and concoercivein character, in no way interfering with, restraining, or coercing Respondent'semployees in the exercise of any of their rights under the Act; and, furtherthat, in any event, even if these incidents were considered to constitute technical,minor infractions, viewing the case as a whole it would not effectuate the policiesof the Act or serve any useful purpose to issue a cease-and-desist order hereinbased thereon.201.Respondent isSection 2(6) and (7)2.The Union isof the Act.CONCLUSIONS OF LAWan employer engaged in commerce within the meaning ofof the Act.a labor organizationwithin themeaning of Section 2(5)not engaged in any of the unfair labor practices allegedRECOMMENDED ORDER3.Respondent hasin the complaint.It is recommended that the complaint be dismissed.11Of.N.L R B. v Jamestown Sterling Corp.,211 F 2d 725, 726 (C A.2) ; N.LR B. v.Linda Jo Shoe Company,3Q7 F. 2d 355, 357 (CA 5)19 See casescitedsupra,footnote 1521Cf. PennsylvaniaTire and Rubber Co of Mississippi, Inc,144 NLRB466;G. H. HicksandSons,Inc.,141 NLRB 1272, 1278; and cases citedsupra,footnote 15.Irving Air Chute Company, Inc., MarathonDivisionandTextileWorkers Union of America, AFL-CIOand Elected Committeefor Employee Representation,'Partyin Interest.Cases Nos.3-CA-2097 and 3-RC-3140.November 12, 1964DECISION AND ORDEROn May 18, 1964, Trial Examiner Morton D. Friedman issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Ex-aminer's Decision.He also found that Respondent had not engaged1Even though the Elected Committee for Employee Representation did not formally meetwith the Respondent,employees participated in it, elected representatives,and admittedlyformed It for the purpose of meeting with Respondent to negotiate concerning rates of pay,seniority rights, and other working conditionsAccordingly, we find that the ElectedCommittee for Employee Representation is a labor organization within the meaning of Sec-tion 2(5) of the Act.149 NLRB No. 59. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDin other unfair labor practices alleged in the complaint and recom-mended dismissal of those allegations. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and a supporting brief.2The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord in this case, including the Trial Examiner's Decision, theexceptions, and brief, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the followingadditions and modifications :1.We adopt the Trial Examiner's finding that Respondent violatedSection 8(a) (1) of the Act by threatening employees with dischargeif they were active on behalf of the Union.32.We find, in agreement with the Trial Examiner, that Respond-ent violated Section 8(a) (2) and (1) by suggesting the organizationof the Elected Committee For Employee Representation and givingsupport and assistance to its formation.3.We agree with the Trial Examiner that the Union representeda majority of the employees in the appropriate unit at all relevanttimes herein. Under all the circumstances, including Respondent'sflagrant violations of Section 8 (a) (1) and (2) subsequent to theUnion's request for recognition, we find, in accord with the TrialExaminer, that Respondent's refusal to recognize and meet withtheUnion was not based on a good-faith doubt of the Union'smajority.We find, rather, that Respondent seized upon the Union'sfiling of a representation petition as an excuse for avoiding its obliga-tion to recognize and meet with the Union, and that it did so for thepurpose of utilizing the preelection period to undermine the Union'smajority. Contrary to the Respondent's contention, we find no basisfor construing the Union's filing of the petition and the conduct inci-dental thereto as a withdrawal of its claim to recognition. In thisconnection, it is well established that a union's filing of a representa-tion petition does not of itself suspend an employer's bargaining dutyunlessthere is other evidence of a good-faith doubt.4 Not only. is thereno such evidence in thiscase,but Respondent clearly showed its bad2Respondent's request for oral argument is hereby denied as, in our opinion,the record,including exceptions and brief,adequately presents the issues and the positions of theparties., In view of the fact that the Trial Examiner found that Respondent did not promise abenefit to employee Cleo Fearat theMelody Land Restaurant,we deem it unnecessary toreach the question,discussed in the Trial Examiner's Decision,whether such promise, evenifmade, would violate Section 8(a) (1) in view of the atmosphereof "Jovialityand con-viviality"which resulted from drinking alcoholic beverages for 6 hours.4 C. J. GlasgowCo., 148 NLRB 98 ;Galloway Manufacturing Corporation,136 NLRB405, 406. IRVING AIR CHUTE CO., INC., MARATHON DIVISION629faith byengagingin conduct, during the preelection period, whichwe have found violated Section 8(a) (1) and (2). Accordingly, wefind that Respondent thereby violated Section 8(a) (5) of the Act.Assuming, however, that we were to accept Respondent's conten-tion that its conduct did not violate Section 8(a) (5), our Orderwould not be affected thereby, for we would then direct Respondentto bargain with the Union, upon request, on the basis of its violationsof Section 8 (a) (1) and (2) subsequent to the time the Union achievedmajority status. In theVestFM A7iuminumcase,5 where Section 8(a)(5) was not violated because the union never made a proper bargain-ing request, we nevertheless ordered the employer to bargain on thebasis of its violations of Section 8 (a) (1) and (3).We stated there :Where, as here, the Union has clearly established its majoritystatus prior to the Respondents' unfair labor practices, and theRespondents have engaged in unfair labor practices aimed atdestroying the Union's majority and disclosing a disposition toevade their obligation to bargain, we would require the Respond-ents to bargain upon request .... Not to order the Respondentsto bargain with the Union upon request would in effect enablethe Respondents to profit by their unfair labor practices.We think the quoted language is equally applicable to the instantcase.4.We agree with the Trial Examiner's finding that during thecritical preelection period Respondent engaged in a course of conductwhich interfered with the exercise of freedom of choice by the em-ployees in the selecting of a bargaining representative,s and hisrecommendation that the election of June 5, 1963, be set aside. How-ever, in view of our holding that Respondent violated Section8 (a) (5) of the Act and our Order requiring Respondent to recognizeand bargain with the Union, upon request, we do not adopt the TrialExaminer's Recommended Order that the election merely be set aside.Rather, we now dismiss the petition in Case No. 3-RC-3140 andvacate all proceedings held in connection therewith.S.N.C. Manu-f aetwring Co., Inc.,147 NLRB 809.5.This casefallswithin our decision inBernet Foam ProductsCo., Inc.,146 NLRB 1277. We held in that case that a labor organiza-tion which loses an election may nevertheless seek bargaining reliefunder Section 8(a) (6) of the Act or Section 8(a) (1) in appropriatecircumstances, where it appears that the employer has engaged in6Western Aluminum of Oregon Incorporated,Western Aluminum.Corporation(a Cali-forniaCorporation),and Oregon Screen Corporation (an Oregon Corporation),144NLRB 1191.$ In reaching this conclusion,we rely exclusively on Respondent's assistance in theformation of the Elected Committee for Employee Representation which occurred duringthe period of time between the filing of the petition and the holding of the election. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct requiring the election to be set aside. We will not grant suchrelief,however, unless the election be set aside upon meritoriousobjections filed in the representation case.Were the election not setaside onthe basis of objections in the present representation--case,we would not now direct a bargaining order even though the unfairlabor practice phase of this proceeding itself established the employ-er's interference with the election.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, IrvingAir Chute Company, Inc., Marathon Division, its officers, agents,successors, and assigns, shall take the action set forth in the TrialExaminer's Recommended Order.MEMBER LEEDoM, concurring in part and dissenting in part:I agree with my colleagues that Respondent violated Section 8(a)(1) and (2) of the Act and that its conduct during the preelectionperiod was such as to warrant our setting aside the election of June 5,1963.However, I would direct a new election herein, rather thanissuea bargaining order as my colleagues are doing. For, as I statedin my separate opinion inBernel Foam Products Co., Inc.,'I wouldretain theAiello srule of waiver which the Board abandoned in theBernetcase.Thus, I would not find a violation of Section 8(a) (5)herein on the ground that the Union, by allowing the Board to holdan election with knowledge of the Respondent's unfair labor prac-tices, therebywaived its right to pursue the refusal-to-bargainremedy. For thisreason,I dissent from that part of the majoritydecision which finds a violation of Section 8(a) (5) and directs Re-spondent to bargain with the Union.MEMBER JENKINS took no part in the consideration of the aboveDecision and Order.7146 NLRB 1277.s Louis Aiello,Benjamin Aiello, et al.,Co-Partnersd/b/a AielloDairy Farms,110NLRB 1365.TRIAL EXAMINER'S DECISION AND REPORT ON OBJECTIONSSTATEMENT OF THE CASEUpona charge filed June 13,1963,and an amended chargefiled July 19,1963, by Textile Workers Union of America, AFL-CIO,herein referred to astheUnion,the RegionalDirectorfor Region 3 of the NationalLabor RelationsBoard,herein called the Board,issued a complaint on behalf oftheGeneralCounsel of the Board on August 28,1963,against IrvingAir Chute Company,Inc.,Marathon Division,herein called the Respondent or Company,allegingviolationsofSection8(a)(1)and(5)of the NationalLaborRelations IRVING AIR CHUTE CO., INC., MARATHON DIVISION631Act, as amended (29 U.S C. Sec. 151,et seq.),herein called the Act. In itsduly filed answer the Respondent, while admitting certain allegations of hecomplaint, denied the commission of any unfair labor practices.Pursuant to order of the Regional Director on behalf of the Board, the proceed-ing referred to above was consolidated with Case No. 3-RC-3140 wherein arepresentation petition on behalf of the Respondent's employees had been filedby the Union on April 30, 1963, and an election held on June 5, 1963, pursuantto a stipulation for certification upon consent election by the parties executedon May 16, 1963; said consolidation being for the purpose of holding a hearingand taking evidence in connection with certain objections filed by the Unionin respect to conduct affecting the results of the aforesaid election.Pursuant to notice, a hearing of the consolidated cases was held before TrialExaminer Morton D. Friedman at Cortland, New York, on November 20 and21, 1963.All parties were represented and were afforded full opportunity tobe heard, to introduce relevant evidence, to present oral argument, and to filebriefswithme.Briefswere filed by the General Counsel and the Respondent.Upon consideration of the entire record, including the briefs of the parties, andupon my observation of each of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, which maintains its principal office in Lexington, Kentucky,operatesa plant at Cortland, New York, the only facility involved in this proceed-ing,where it is engaged in the manufacture, sale, and distribution of metaland steel fabricated parts, vendingmachines,and seat belts.During the12-month period immediately preceding the issuance of the complaint herein,a representative period, the Respondent purchased, transferred, and delivered tothe plant involved herein, goods and materials of a value in excess of $50,000,which goods and materials were transported to said plant directly from Statesother than the State of New York. During the same period, the Respondentmanufactured, sold, and distributed from the said plant products of a value inexcess of $50,000 which were shipped from the said plant directly to Statesother than the State of New York.Upon the foregoing conceded facts, it is admitted, and I find, that the Respond-ent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act, and I further find that it will effectuate the policies of the Actto assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, AFL-CIO isconcededto be alabor organi-zationwithinthe meaningof the Act and I so find.'III.THE ISSUES1.Whether the Respondent, through its officers and supervisors, made threatsand promises of benefit to its employees in a manner constituting interference,restraint, and coercion in violation of Section 8 (a) (1) of the Act.2.Whether the Respondent dominated and interfered with the formation andadministration of the Elected Committee for Employee Representation.3.Whether Leadmen John Gofgosky and Wayne Lee were supervisors withinthe meaningof the Act.4.Whether the Union represented a majority of the Respondent's productionand maintenance employees at the critical period herein5.Whether Respondent, by engaging in the conduct with whichissues1and 2 are concerned, did so in order to undermine the Union and destroy itsmajority and thereby refused to bargain in good faith.6.Whether the Respondent can be found to have refused to bargain andwhether the Union can be found to have represented a majority of the Respondent's' The complaint recites the formation of the Elected Committee for Employee Repre-sentation.This organization never functioned as a labor organization although It wasformed to the extent that representatives thereto were elected by the employees of the Re-spondentIt is carried in the title to this proceeding only for the purpose of identification. 632DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees in view of the fact that after the alleged coercive conduct and allegeddomination of the formation of the Employees Committee,the Union participatedin and lost a Board-conducted representation election.2IV.THE UNFAIR LABOR PRACTICE PROCEEDINGA. Background-sequence of eventsUpona contact establishedby employee Cleo Fear,theUnion,through JamesE.Ryan,International representative,began organizational activities among theRespondent'semployeeson April5, 1963.On April 25 Ryansent a telegramto the Respondent'sMarathon Division's business manager,G. D. Wallace, request-ing recognition and suggesting two alternate dates for negotiation meetings.Wallace, whodid not see the telegram untilApril 29, and whohad just receivedword ofthe death of his mother,wired thathe couldnotmeetwithRyanon either of the suggested dates but would be able to meet with Ryan onMay 6. On April30 Ryan wrote Wallace a letter to the effect that he wassorrytohear of Wallace's mother's deathbut thatdue to the delay causedby this,Ryan was going to file a petition for representation with the Board.Ryandid file a petition on that day.Wallacedid not see that letter until he returnedtoCortland on May 6. On that dayhe informed Ryan,by telephone, thathe could not meet with Ryan until such time as his principals were informedand he could receive instructions concerning the representation petition.Ryanstated that he was not concerned about having a meeting on that date butthat he was more interested in getting recognition.In his letter ofApril 30toWallace, Ryan also explained that the representation petition wouldbe with-drawn in the event the parties came to an amicable bargaining agreement. Inany event,afterMay 6 neither of the parties contacted each other and no bargain-ing meetings were ever held.On May 16,1963, a stipulation for certification upon consent election wasexecutedby theparties and another union which had meanwhile intervened.3Pur-suant to the said stipulation,an election was conductedby theBoard on June 5,1963.The tally ofballots of that election shows that of approximately 93 eligiblevoters, 89 cast ballots of which 34 were for the Union,48 were against the Union,and there were 7 challenged ballots.Accordingly,theUnion lost the election.However, on June 10, 1963, the Union filed timely objections to conduct affectingthe results of the election.Three dayslater theUnion also filedthe original chargeupon which the complaint in this proceeding is partially based.On July 22 theRegionalDirector issued his report on objections,inwhichhe found that a number of the objections did not raise any material issues regardingconduct affecting results of the election,and he therefore recommended to theBoardthat theseobjectionsbe overruled.He further recommended that sincetwo objections,Nos. 3 and 4,raised the same issues as are raised in the presentproceeding,a hearingshouldbe held on these objections and that the hearingbe consolidated with the present proceeding.Accordingly,when the complaintherein was issued it was issued as a consolidated matter along with the objectionsproceeding in the representation case.The two objectionson which the Regional Director recommended hearingswere that the Respondent offered Cleo Fear a job as a foreman if he wouldnotwork so hard trying to get the Union into the shop.ObjectionNo. 4,the second objection on which hearing was recommended,was thatthe Companyheldmeetings at its plants after the Union petitioned wherein it called uponthe employees to form a committee of employees of the shop,instead of havinga union. These objections will be treated hereafter and be disposed of in accord-ance with the manner in which I dispose of the allegations of the complaintsimilar thereto.The periodbetween the filing of the petition and the election was the timeduring which the alleged events which allegedly constitute unfair labor practicestookplace.It is with these eventswith whichwe are concerned in this unfairlabor practice proceeding.2 SeeLowey Aiello, BenjaminAiello,et at., Co-Partners d/b/a Aiello Dairy Farms,110NLRB 1365.3United Textile Workers of America, AFL-CIO, not Involved herein. IRVING AIR CHUTE CO., INC., MARATHON DIVISION633B. The supervisory status of John Gofgosky and Wayne LeeBecause John Gofgosky and Wayne Lee were allegedly involved as representa-tives of Respondent's management in the distribution and circulation of the petitionand ballots with regard to the Elected Committee for Employee Representation,herein called the Committee, a threshold issue is whether Gofgosky and Leewere supervisors at the times of the events in question.Gofgosky was leadman or group leader of the vending machine departmentwhich had, from April through June 1963, about seven permanent employees.Gofgosky had formerly been a truckdriver but about the middle of April heasked to be relieved of that job, and because of his mechanical aptitude hewas placed in the assembly department.His aptitude proved to be so greatthat in a short time he was placed in charge of the vending machine department.According to G. D. Wallace, Respondent's business manager and head manage-ment representative at the Cortland facility, the Respondent built the assemblydepartment around Gofgosky.Beverly Twomey credibly testified 4 that she had been an employee in the vendingmachine department from the last part of March or beginning of April tothe last week in September 1963.Twomey received orders and instructions fromGofgosky who told her what to do. In Gofgosky's absence, Twomey receivedher instructions from the manager of manufacturing at the Respondent's plant,Elwood H. Mathewson.There was no supervisor between Gofgosky and Mathew-son,who was the chief production man in charge of the entire plant. Ontwo occasions Twomey desired a raise, and on each occasion she asked Gofgoskywho stated that he would recommend her for a raise. Twomey saw him writeout recommendation slips at each request. She ultimately received these raises.The first time she received the wage raise, it was Gofgosky who informedher that she was getting it and the second time Mathewson told her.In the vending machine department, the employees do not do the same jobfrom day to day but are shifted from job to job depending upon the flowofwork and the necessary skills involved.Gofgosky was the individual whoassigned the employees to the jobs which they were to do at any particulartime.When Twomey was in need of instruction or in need of assistance, shewould ask Gofgosky.Upon occasions she was temporarily placed in other depart-ments and it was either Gofgosky or Mathewson who told her to report elsewhere.When employees from other departments were assigned to the vending ma-chine department to help out, Gofgosky assigned them to their work and toldthem where to work and what to do.When new models of machines weretobe fabricated in the vending machine department, Gofgosky worked withthe plant engineer to get the machines set up.After that he instructed theother employees in what to do on the new operation.When Twomey desired time off for any reason, she went to Gofgosky forpermission.Although she called into the office when she was out sick, whenshe returned to work the next day Gofgosky asked her why she was out. More-over, time slips are kept on the job for each piece of workas it isproduced. Theseslipswere given to Gofgosky who made notations thereon. Gofgosky also showedTwomey and other employees customer complaints so that corrections could bemade in the manner in which the work was being done.When Gofgosky first came into the department, both Gofgosky and MathewsontoldTwomey that Gofgosky was going to be the boss. She also receivedsafety instructions fromGofgosky and, when a new employee, Leroy Henry,was assigned to the department, it was Gofgosky who instructed him and trainedhim in his various work.At times when things were slow in the departmentand there was no specific work for the employees to do, Gofgosky would eitherfind something for them to do in the department such as taking inventoryor cleaning up, or he would find work elsewhere in the shop for the employees.4From my observation of Twomey, I have concluded thatshe is a credible witness.More-over, none of her testimony was seriously refuted by any of the Respondent's witnesses. Infact, her testimony was very similar to that of Wallace and Mathewson with regard toGofgosky's supervisory authority and the emphasis really is on interpretation rather thanon differences in what Gofgosky actually does on the job.Moreover, Gofgosky, who testi-fied for the Respondent, did not testify with regard to his duties in the shopand, accord-ingly,would have been the most appropriate individual to have refuted Twomey's testi-mony.Accordingly, I credit Twomey. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDGofgosky usually ate his lunch in the office or around the dock and normallyatewith Supervisors Art Payne, Elwood Mathewson, Bob Ervin, and sometimesG. D. Wallace.Moreover, Gofgosky told Twomey that he attended managementmeetings. , Gofgosky was also in charge of requisitioning supplies and would in-struct Twomey to make out requisitions when needed.When the requisitioned mate-rial came into the department, Gofgosky was the one who had to sign for it.Twomey admitted that she knew that Gofgosky did not have the authorityto give her a raise but she knew that he did have the authority to recommendsuch raise.As far as Twomey knows, Gofgosky never hired nor ever fired any-body.However, Twomey was sure that Gofgosky had the right to discharge anyonewho was not performing his work. This was based on the fact that she hadobserved him and heard him threaten employees who did not perform properly.With regard to Wayne Lee, Cleo Fear credibly testified 5 to facts quite similarto the testimony of Beverly Twomey with regard to Gofgosky. Thus, Feartestified that Lee had given the people in Lee's department orders ever sinceFear had been an employee in that department, which covered a period of 3to4 years.When Lee was not present, Mathewson gave the employees orders.When Fear wanted time off he received permission from Lee. Once he wastransferred for 3 or 4 days to the processing department and it was Lee whoordered him to go over to that department.When he wanted a raise he askedLee for it. If he had any difficulty with his work or needed instruction orassistance, he went to Lee for such help.He had also observed Lee instructingother employees in the same manner in which he instructed Fear. If there wassomething wrong with the work that came into Lee's department and Fear'sfixtureswould not fit, he called Lee and Lee would go to the responsible depart-ment to have the error corrected.Lee also checked Fear's timecards and checkedthe timecards of other employees in the department.When extra employees cameinto the department they were assigned their work by Lee.When Fear wasasked to work overtime, Lee would give him the instructions to do so. Fearwas a top ranking employee in the department and he made $1.95 an hourwhereas Lee's hourly rate was $2.40. When there were rush jobs to be donein the parts department, it was Lee who rearranged the work so that the rushjob could be given priority. If safety regulation violations occurred, it wasLee who instructed the men to obey them.When work was slow in the departmentLee would assign the men to different jobs such as cleaning up the area andso forth.Sometimes Lee assigned the men to unload steel and sometimes hewould send Fear and other employees out of the building on errands. Leeordered all the supplies for the department and when the supplies came in,Lee signed for them.When there was a breakdown in the department, Leeordered repairs for the same or else did the repairs himselfAbout a year and a half before the hearing herein, a notice was postedon the department bulletin boards stating thatWayne Lee was the head ofthe drilling, grinding, and straightening department, the department in whichFear worked.Fear admitted that approximately half of Lee's day was spentin actual production work by Lee.He knew that Lee had to get permissionfrom somebody else to get a raise in salary for any of the men but it wasLee who made the recommendation.Lee admitted that in the month ofJune,the critical period herein, there werefour and five employees working regularly in the drill press department.Heusually instructed the employees on what to do in the department althoughtheywere all responsible for getting the work out.Lee also admitted thatabout a week before the hearing, he attended a party at the Cortland Hotelwith BusinessManager Wallace, Manufacturing Manager Mathewson, and othergroup leaders including John Gofgosky and Art Payne.He felt that the Com-pany had paid for the function. Lee admitted that if the employees in thedrillpress department wanted time off or if they were sick or simply wantedto go home they would ask Lee.When it came time to lay off employees,Cleo Fear for example, he discussed the matter with Mathewson.Their discussionconcerned the type of work which was coming in and who was the best manto do that type of work.Accordingly, therefore, Lee did participateinmaking51 credit Fear's testimony insofar as it concerns the duties of Lee as Fear observedthem.Although in other parts of this Decision I discredit Fear's testimony, I credit thisportion of his testimony for the reasons that his testimony,to a great extent,is similar tothe testimony which I have already credited of Beverly Twomey.Moreover, the statementsof Wayne Lee himself, with regard to his duties and authority in his position as leadman,lead me to believe that Fear's testimony in this respect is quite accurate. IRVING AIR CHUTE CO., INC., MARATHON DIVISION635thismanagement decision.When he was working under Art Payne in June,he told Art Payne that a couple of employees, Gilligan and Comfort, wanteda raise.Gilligan and Comfort received that raise.When extra employees comeinto the department, Lee shows them how to run the job or takes them overto another one of the regular employees and instructs the regular employeesto help the new man.When he received his job as leadman, he was told byMathewson that his decision would usually be honored.He admitted furtherthat if the employees generally work at different jobs and if there is no workin one function, he assigns them to another.These shiftsin assignments arebased upon the operation sheets that come into the shop. If more than oneperson is needed to do a specific job, Lee assigns the extra person to the job. Healso admitted that if there was overtime work to be done he would probablydetermine who would work overtime.Art Payne, who for a time was supervisor over Lee, testified that the leadmenwere merely the most qualified men in each of their departments.He statedthat he would tell Lee what instructions to give the people each morning andhe would tell him what jobs had to be done for that day. If any changeoccurred throughout the day he would come to Lee's department and tell Leeabout it.Payne's testimony, in sum, if standing alone, would lead to the conclusionthat Lee and the other leadmen were merely conduits for instructions from Payne.However, Payne admitted that he, himself, knew nothing about drilling andtapping and that Lee was the man who knew his department. Lee assignedthework to the individuals working in the department and looked over thejobs to make sure they were properly performedsincehe was the man whoknew the most about them.Mathewson, the manager of manufacturing, stated that by leadman he meantthe best man in the department. He is chosen for his quality and his attitude.Each leadman reports directly to Mathewson.Maurice Kinner, an employee, testified credibly that on April 29 he askedMathewson if the latter considered the leadmen, Wayne Lee and John Gofgoskyamong them, as assistant foremen or supervisors.Mathewson told him thatifBob Harding, one of the leadmen, told Kinner to do some work and KinnerdisregardedHarding's orders and Harding then recommended that Kinner belet go, Kinner would be discharged.The Respondent contends, on the basis of the testimony in the record, thatLee and Gofgosky are leadmen who are very little higher in rank than theemployees with whom they work and who have no supervisory authority andare, accordingly, not supervisors.I do not agree. It is evident from the creditedtestimony and from the admissions of Lee, Payne, and Mathewson that Gofgoskyand Lee responsibly direct the work of the employees in their departments itis clear that they effectively recommend raises and independently make assignmentsand transfers.Itwould seem that from the manner in which they direct theemployees that they exercise independent judgment in doing so.They also inde-pendently grant time off.Though both Lee and Gofgosky perform productionwork, their duties include not only production but also the overseeing, on aregular basis, of the work of the employees in their departments. In this capacitythey are required to check the work and instruct the employees on how toperform it and they are responsible for seeing that the orders of Mathewsonare carried out.Moreover, the employees themselves,as inthe case of Kinner,were told by Mathewson that they had to obey the instructions of the leadmen.Accordingly, I conclude and find that both Wayne Lee and John Gofgoskyare supervisors within the meaning of the Act.GC. Interference, coercion, and restraint1.The factsMaurice Kinner, an employee in the painting department and an active unionadherent,was engaged in conversation on the morning of April 28 by JohnPayne, now a leadman, but at that time a foreman and an admitted supervisor.AsKinner was leaving the paint area to go elsewhere in the course of his work,Payne said to him, "What are you trying to do get yourself fired?" Kinnerasked Payne why the latter made this remark and Payne told him that he couldsee that Kinner was carrying union literature in his pocket.There were some0 Crimptex,Inc.,145 NLRB 452. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDpamphlets in Kinner's pocket which he had received the night beforeat a unionmeetingwhere he hadsigned a unionauthorization card.Then Payne told-Kinner that he could not see any reason why the employees should pay a bigfatman, sitting behind a desk smoking a cigar, just to collect dues.He alsoTold Kinner that there was a possibility that the plant might move to Kentuckyas the Company had a plant there.He mentioned the fact that Smith-Corona,which had a plant in the vicinity of Cortland,mightmove if the Union cameinto the Smith-Corona plant.7Kinner was engaged in still another conversation, this time with Plant ManagerElwood Mathewson, which conversation took place on April 29, also in thepaint department.No one else was present at the time as was the case inthe conversation with Payne.Kinner asked Mathewson if the latter consideredthe "den mothers" [the term used by the employees for the group leaders orleadmen] to be assistant foremen or supervisors.Mathewson said to him "I'lltellyou just how I feel about this; if Bob Harding [one of the leadmen],told you to do some work and you told him to go soak his head and hecameback and recommended that we let you go we would let you go." ThenMathewson said that he had orders to go into the shop and find the agitatorsfor the Union and fire them. Kinner told Mathewson that he was all for theUnion so that Mathewson could take the guessing out of Kinner's status atany rate.The conversation continued to the effect that Mathewson said thatprobably the whole paint department was for the Union and Kinner said theyprobably were. Then Kinner asked Mathewson whether there would be any recrim-inationby the Company and Mathewson answered in the affirmative and thatMathewson did not think the Company was too happy over the situation. Theconversation concluded withMathewson asking Kinner not to repeat anythingthat had occurred during the conversation.8Another alleged incidentisoneinvolvingPlantManagerMathewson andemployee Cleo Fear. This incident allegedly occurred in May 13 at a bar andrestaurant known as Melody Land located near the plant. It would seem thatitwas habitual for a group of people from the plant, including some managementrepresentatives and some rank-and-file employees, to meet at the Melody Landafterwork for a social gathering.On the particular date in question, Feararrived about 4 p.m. with another employee, Harold Wells. Fear and Wellswere joined at the table by a Mr. Lou Popilarski, a union representative.Feardenied that he and Popilarski talked about the Union.However,Wells,whowas thereat all times,testified that the conversation did evolve around the Unionand around the employees' union activities in the plant.Although Fear testifiedthat they did not discuss the Union, he could not remember what was the subjectof conversation while Popilarski was present.'From the credited testimony of Maurice Kinner.Payne did not completely deny thisepisode but testified rather that Kinner had a brochure in his pocket that was sticking outand Payne asked Kinner what he hadKinner explained that it wassome kindof a unionbrochure or something pertaining to the Union, according to PaynePayne then toldKinner, "Welt, you might get yourself in trouble," or something similarPayne statedemphatically that this was all that there was to the conversation. I had the opportunityto observe both Payne and Kinner. I believe that Kinner's version of the incident is themore credible oneActually, Payne's version does not completely contravert the versionof Kinner.As I assess the two individuals and the incident as I believe it occurred, I findthat Payne was holding back on his version of the conversation and I therefore concludeand find that Kinner was the more reliable of the two witnesses in this respect8From the credited testimony of Maurice Kinner. I have heretofore credited Kinner andstated that I regarded him as a reliable witness.Although I elsewhere credit Mathewson,I do not credit Mathewson's denialsthat he ever had a conversation with Maurice Kinnertelling the latter that he had been instructed to seek out the agitators for the Union andfire them.However, Mathewson did admit having a conversation with Kinner in the paintbooth in which Kinner asked whether lie should take orders from Group Leader BobHardingMathewson told Kinner, according to Mathewson, that the latter should takeorders from Group Leader HardingFrom my observation of these two witnesses as theytestified to this particular incident, I find that Kinner is the more reliable witness, es-pecially in view of the fact that Mathewson did admit to part of the conversation at theleastThe Respondent argues that Kinner's testimony could not have been reliable because,as a matter of fact, no one was dischargedHowever, the mere fact that the Respondentdid not follow up on the alleged threat or that no one was discharged thereafter for unionactivity doesnot renderKinner's testimony unreliable. IRVING AIR CHUTE CO., INC., MARATHON DIVISION637While Fear, Wells, and Popilarski were engaged in conversation, Wallace andMathewson, respectively the Respondent'sbusinessmanager and production man-ager, entered the restaurant and joined in the conversation.Popilarski left andFear also left for a short time, to return with his wife.There was some conversa-tion about a "committee," as hereinafter set forth in more detail, and as theevening wore on the participants imbibed and conversed. Finally, sometime be-tween 9:30 and 10 p.m., when the party had gotten up from the table, andhad lined up at the bar of the restaurant, according to Fear, Mathewson toldhim that they were going to open up a new "300 cook machineline" in thenear future in the plant and Mathewson said that Fear would make a goodforeman for it.He said that Fear was considered a leader up there and adarn good worker.According to Fear, Mathewson said, "You can have thisif you do not work so hard for the Union."Mathewson denied that he made such a statement to Fear.As a matter offact,he denied that anything with regard to the Union was said thatevening.Harold Wells, the other employee who came to the restaurant with Fear, testifiedthat he was with the group all evening except when he had to excuse himselffor short periods of time.He never heard Mathewson offer Fear a job or apromotion.However, he did hear Mathewson tell Fear he did not have to workso hard for the Union.Wayne Lee testified that on the morning after the meeting at the MelodyLand Restaurant, Fear said to Lee "I guess the Company is getting prettyworried.Igot offered a foreman's job last night."When Lee asked by whomFear answered, "Buzz,"the nickname for Wallace, general manager of the Re-spondent's Cortland facility.Lee told this to Art Payne. Payne, in his testimony,confirmed that he had a conversation with Lee in which Lee told him thatCleo Fear was offered a foreman's job by Wallace. Payne testified that he toldLee that he did not believe it and thereafter went to Mathewson who thenlaughed and told Payne that if Payne wanted to he could speak to Wallace.Paynethenwent to Wallace and Wallace denied to Payne that any suchstatementwas made to Fear.The Respondent contends that this incident never occurred as related by Fear. Iagree with the Respondent. In the first place, there are two obvious weaknessesinFear's testimony.The first one is that on the following day he told Leeitwas Wallace rather than Mathewson who made the promise of the foreman'sjob to him. Secondly, Harold Wells, who was called as a witness by the GeneralCounsel and upon whom the General Counsel relied in certain respects, wasalso called by the Respondent and testified that he could remember that therewas union talk at the table, that he heard Mathewson tell Fear not to workso hard for the Union but he did not hear Mathewson state to Fear that hewould give him a foremanship if he did not work too hard for the Union. Accord-ingly, I find thatWellswas present at the same time that Mathewson hadthe conversation with Fear, despite the fact that Fear testified that they werealone at the bar when this conversation occurred.This being so, and frommy observation of Wells, I conclude that all that Mathewson told Fear wasthat he should not work so hard for the Union.9 From my observation ofFear,Mathewson, and Wells, I conclude that Mathewson's denial that he madeany statement of any type to Wells that evening including that Fear shouldnot work so hard for the Union, cannot be credited.I alsofind that Fear,whom I credit only in other places in this Decision where he is supported byreliable witnesses, cannot be credited insofaras this incident is concerned.Accord-ingly,Ifind that Mathewson did not makea promisetoFear to give thelatter a promotion.2.Concluding findings as to interference, coercion, and restraintItrequires no citation to substantiate a holding that a threat of reprisal toan employee for his union activity constitutes interference, coercion, and restraintwithin the meaning of Section 8(a)(1) of the Act. I find therefore that Payne'sstatement to Kinner to the effect that Kinner could get himself discharged forcarrying union literature, along with Payne's statement that the Company mightmove the facility to Kentucky and that a similarly situated plant might also9This statement is not claimed to be a threat of any kind against the employee's organi-zational attempts and is not alleged as a violation of the Act 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDclose down if unionized, constituted unlawful threats of reprisal against the em-ployees that those who engaged in union activities would be discharged andthat if the Union was successful the plant would be closed downI find in the same category the conversation between Kinner and Mathewsonon April 29 in which Mathewson told Kinner that he had orders to go outinto the shop and find the agitators for the Union and fire them. This isobviously a threat of reprisal that union adherents and those who actively cam-paign for the Union were in danger of losing their jobs as reprisals therefor.Accordingly I find that both of the foregoing incidents constitute interference,coercion, and restraint within the meaning of the Act and violations of Section8(a) (1) thereof.With regard to the incident at the Melody Land Restaurant although I haveheretofore found that the alleged promise by Mathewson to Fear for a foreman'sposition was never made, I nevertheless note that by the time this alleged promisehad been made all of the parties including Mathewson, Fear, Wells, and Wallacehad been indulging for approximately 6 hours in alcoholic beverages.Noneof the individuals had had dinner. In normal human experience even drinkingfairly light alcoholic beverages all evening would certainly have lent some jovial-ityand conviviality to the party.Therefore, I find, as substantiated by Fear'sown admission, that even if the promise was made by Mathewson to Fear, itcould not have been made in any other than a purely jovial circumstance underwhich Fear could not have taken the promise seriously.This being so, underthe circumstances herein and in view of the type of situation in which the remarkallegedlywas made, I cannot find it to have been a promise of benefit suchas the Board has found to be violative within the meaning of Section 8(a)(1)of the Act. I will, therefore, recommend that the portion of the complaintalleging this as a violation be dismissed.D. The Committee1.The factsAs noted above, on April 25, 1963, the Union made its request for recognitionupon the Respondent and on April 30 filed a petition for representation withthe Board. Thereafter, on May 13, the Respondent's businessmanager,Wallace,had a discussion, as heretofore set forth, with certain employees at the MelodyLand Restaurant.Wallace could not remember the details of the conversationand did not remember whether the term "shop committee" was used in theconversation.The most he said in the conversation, according to Wallace, wasthat the Respondent had never refused to talk to any group of employees orany individual employee.However, Harold Wells, whom I have heretofore cred-ited,testified that at that discussion at the Melody Land Restaurant,Wallacesaid something about having "a committee going in the shop instead of havingan outside union."BecauseWallacemerely could not remember and becauseWells,whom I have found to be a very forthright and dependable witness,stated thatWallace did mention the term committee, I find that Wallace didmention the formation of a committee at the Melody Land Restaurant on May 13.Thereafter, on May 17, Wallace gave a speech to his assembled employees. Inthis speechWallace severely criticized the Union for the tactics it usedin filinga representation petition when the delay was caused by Wallace's mother's death.Also in the speech Wallace stated to the employees:Idon't see why a small group of employees, who could represent allof you, couldn't work together with management without bringing in outsideinterference.We all make mistakes but we would like to be told aboutthem.We don't like to receive a telegramtellingus of them. A talk everyweek or every 2 weeks between management and a group representing theemployees would be welcomed 1°Wallace held a second meeting with the employees on May 29, 1963. Inthatmeeting he addressed the employees and told them the reasons why hethought the employees should not join or support the Union.None of thisis alleged as being violative.However, during that speech he told the employees:io This speech was reproduced at the time it was made and there is no contention that theabove quotationis notan exact quotation from Wallace's speech. IRVING AIR CHUTE CO., INC., MARATHON DIVISION639I see no reason why we can't deal with our own problems withoutoutsiders.We could get together periodically, either singly or in a groupto discuss our problems.Some folks need someone to talk to them, perhapsa group could be approved by you to meet with management."At the May 29meeting, employeeKenneth Clark told Wallace that he, Clark,had a petition signed by some 50 employees in the shop which he wished togive toWallace and would like to know what the Company wished to doabout it.Wallace answered that with that many signers he was quite sure theCompany would recognize the petition.Clark gave him the petition at thattime.Clark was the employee, along with employee Clead Warner, who broughtabout the drawing up and circulating of the petition.Clarkwasmotivatedto do this because at the first meeting, May 17, Maurice Kenner asked Wallacewhat would happen if the management refused to meet with the Committee.Wal-lace stated that there would be no question in his mind that the Companywould meet with such a committee if they could iron out their troubles thatway.Then Wallace said that a group of the employees, or if the hourly em-ployees,would want to sit down and discuss their problems with management,management would recognize these employees.Thus it was for these reasons and because of Wallace's suggestion, that Clark,togetherwithWarner, drew up a petition for the formation of the Commit-tee.The petition was drafted on May 20 and after it was drawn up it wasbrought to the inspection department where Warner and Clark both worked.Per-sons interested in signing the petition came to the inspection department andsigned it.However, before Clark placed the petition in his department to obtainsignatures, he spoke to Leadman Ralph Harper, whom I find to be a supervisorwithin the meaning of the Act for the same reasons that I have found WayneLee and John Gofgosky to be supervisors, for permission to have the petitionin the department and to have the employees sign it during working hours.Alsoduring the course of that day, Plant Superintendent Mathewson came into thedepartment and Clark also talked to him about it.Mathewson told Clark thatitcould be kept in the inspection department for the employees to sign if theycared to.However, he told Clark that the signing had to be done in a mannerwhich would not interfere with production.Therefore, the petition was signedduring working time if it was possible or during the smoke break at 10 a.m.,during the noon hour, and during the smoke break at 2 p.m. This petitionwas kept in the inspection department and placed in Clark's toolbox each eveninguntil May 29, the day on which Clark gave the petition to Wallace.Upon Wallace's statement that the Company would "quite surely" recognizethe petition,Clark and Warner went about gettingnominationsformembershipon the Committee.They decided that the Committee should be made up ofthe hourly production and maintenance employees at the shop and the purposewas to meet with management regarding seniority rights, hourly rates, andother working conditions.Nominations for the Committee were prepared begin-ning June 11.Clark took a paper, upon which the names of prospective nomineeswere to be placed, to the drill press department and gave it to Wayne Leewho was in charge of that department. Lee agreed to circulate the paper inhisdepartment and instruct the employees to place their choices thereon, inother words have the employees nominate the prospective committee membersLee also agreed to pass it on to the next department after the employees inhis department had had a chance to put down their choices for nomination.Also,beforeClark began to circulate the nomination slip in his own department,Harper, his leadman, gave him permission to do so providing it did not interferewith production.After the paper containing the names of the nominees was circulated throughoutthe shop it came back to Clark, who took the names into the Respondent'soffice and spoke to Robert Irvin, who was admittedly a supervisor in the Respond-ent's office. Irvin agreed to have a ballot typed and prepared so that it couldbe run off. Thereafter, Irvin took the typed copy of the ballot to the toolcrib and had the ballot run off on a duplicating machine.After the ballots were run off, Clark spoke to Harper and received permissionto pass the ballots out in such a manner that they knew each employee wouldreceive one ballot.After the ballots were passed out and marked, they were"As in the case of the first speech, this speech was recorded and there is no dispute asto its contents. 640DECISIONSOF NATIONALLABOR RELATIONS BOARDplaced in a ballot box on the wall beside the tool crib. The ballot box wasleft there for the day of June 12 and during that evening in order to givethe night-shift employees a chance to vote.The ballots were counted the nextday, June 13, and Ralph Harper,leadman,and Azel Keller, an employee, countedthe ballots.On June 14 Kinner and Clark spoke to Irvin again and asked if they couldhave a notice typewritten by one of the office employees and have such noticeplaced on the bulletin board. Irvin agreed to do this. The notice informedthe employees about the Committee and informed the employees that if theyhad any suggestion which they would like to make to the Committee theycould deposit such suggestions in the ballot box which was left on the wallnear the tool crib.This notice was typed at Irvin's direction by one of theoffice workers.12Also, with regard to the circulation of the petition for the Committee, JohnGofgosky, group leader of the assembly department, actually handed the petitionto the employees in his department for their signature.13Itshould be noted that Clark admitted, in testifying to his activity in theformation of the Committee, no one ever specifically instructed him to proceedwith the formation of a committee.Moreover, Clark also admitted that at priortimes, for other personal matters, he had gone to Irvin, the office supervisor,and had had a map reproduced for the town of which he had then been themayor and also had had some work reproduced for the church of which hewas a member. It would be safe to conclude from the foregoing, therefore,that the Respondent lent its services to its employees for various reasons fromtime to time.Also in connection therewith, the record shows that the bulletinboard on which a number of items were posted, including the item with regardto the Committee, was generally used by the employees and by the Respondentfor posting all types of notices pertaining to the business and pertaining toothermatters outside the business such as coming social affairs, church parties,and so forth.Itshould be further noted that althoughWallace inferred at the May 29meeting, when he accepted the petition from Clark, that the Respondent wouldmost likely recognize the Committee, in fact, recognition was never extended.The Committee never did functionas anactive labor organization and at thetimeof the hearing herein, only two members of the Committee werestillemployed by the Respondent, Clark evidently being one of them.2.Concluding findings with regard to the CommitteeIt is apparent from the credited testimony of Clark heretofore recited, thatthe idea for the formation of the Committee was planted by Business ManagerWallace, both in his speeches to the employees on May 17 and 29 and by his earliersuggestions directly to employees on May 13 at the Melody Land Restaurant. Itis also clear that the Respondent, through Supervisor Irvin, assisted in the mechani-caloperations necessary to the formation of the Committee, by granting toClark the right to have the ballots printed and the notice to the employeesprinted on the Respondent's office typewriters and reproduced on the Respondent'sduplicatingmachine.Further assistance was lent the Committee by Superintend-entMathewson, when he permitted the circulation of the petition for the Commit-teewithin the plant provided it did not interfere with production. Then, activelyparticipating in the circulation of both the petition and the ballots were Supervisorsand Leadmen Wayne Lee, John Gofgosky, and Ralph Harper. It is also clear12 All of the foregoing is from the testimony of Kenneth ClarkClark impressed me asa forthright and honest individual.None of his testimony was seriously controverted byany of the Respondent's witnesses.Accordingly, from my observation of him and becauseof the lack of any real contention as to Clark's activities and motivations during the com-mittee formation period, I credit Clark's testimonyCleo Fear testified additionally thaton May 29, when Clark gave Wallace the petition, Wallace said, "it looks like somebodytook me up on my suggested committee" I do not credit this testimony of Fear for thereason that, as heretofore stated, I do not find that Fear's testimony is reliable in generalMoreover, I find Clark to be a most reliable witness and he did not mention this allegedstatement of Wallace."From. the credited testimony of Beverly Twomey.This testimony was supported byGofgosky's admissionthat he signed the petition for the Committee although he also testi-fied that he did not receive instructions to do so from either Wallace or any of his othersuperiors. IRVING AIR CHUTE CO., INC., MARATHON DIVISION641that the suggestion for the Committee and the assistance givenitbythe Respond-ent's various supervisors followed closely upon the heel of the Union's requestfor recognition and the following representation petition.Italso followed veryclosely the execution of the stipulation for consent election upon which the repre-sentation election was based.Accordingly,I find that by suggesting the formation of the plant Committee,by giving support and assistance thereto, even though the Committee did notfunction nor did the Respondent recognize it, the Respondent violated Section8(a)(2) and(1) of the Act.14The General Counsel contends that the Respondent more than assisted theformation of the Committee and did, indeed,dominate the said organization. Ido not agree with this contention and shall merely find that there was assistancefor the reason that, as noted above,in the first place, the Committee evidentlyhas never functioned to any extent whatsoever and recognition was never granteditbytheRespondent.Moreover,therewas no showing that the Respondentin any way dictated the policy of the Committee,the members of the Committee,or the matters upon which the Committee should negotiate with the Respond-ent.Ithereforefind that the Respondent'srelationshipwith the Committeedid not constitute domination.15E. The alleged refusal to bargain1.The appropriate unitIt is conceded, and I find, that all production and maintenance employees,including truckdrivers, employed at the Respondent's Marathon Division, at Cort-land,New York, but excluding all office clerical employees, professional em-ployees, guards, and supervisors as defined in the Act, constitute a unit appropriatefor the purpose of collective bargaining within the meaning of Section 9(b)of the Act.2.The majority issueAs noted above, on April 25, 1963, James Ryan, the Union's internationalrepresentative,made a written demand by telegram upon the Respondent forrecognition in the unit heretofore found to be appropriate for collective bargain-ingAt that time Wallace was away from his office and did not see or learnof the telegram until he returned on April 29.However, the occurrences betweenthe dates of April 25 and 29 are critical to the Union's majority status.Atthe time that Ryan made his request for recognition, he had in his possession44 union authorization cards signed by employees in the bargaining unit.16OnApril 27 Ryan obtained 5 additional cards which brought the total of cardsin his possession up to 49 and Ryan thereafter, by April 29, obtained 4 morecards,making a total of cards in Ryan's possession on April 29 of 53. Asof that time there were in the Respondent's employ in the unit found appropriate93 individuals less employee Stover which made a total of 92, less SupervisorsWayne Lee and John Gofgosky. Thus there were 90 employees in the unitduring the period from April 25 through 29 and on April 29, the Union hada total of 53 cards. Since the demand was a continuing one and since it wasrenewed again on May 6 in Ryan's telephone conversation with Manager Wallace,it is apparent that at the critical times the Union had in its possession sufficientcards to establish majority status.1714 SeeMary Chess, Inc.,et al.,145 NLRB 1200,Philainon Laboratories, Inc,298 F. 2d176 (CA 2).15 SeeCanlake Petroleum Corporation,121 NLRB 1527.16Ryan also had cards from two employees who had left Respondent's employ withoutRyan's knowledge before the request for recognition was madeFor the purpose of com-puting status, the cards of these employees, Stover and iZmmer, are not included in the 44.17The Respondent introduced evidence to the effect that Cleo Fear had threatened em-ployee Rexford Lord with loss of his job if he did not sign a card I find that Lord, whotestified with regard to this threat, and Warren Smith, who supported Lord's testimony,were credible witnesses and that this event actually did occurHowever, even with Lord'sand Smith's cards deleted from the total of 53, the Union would have had 51 cards whichwould have been more than enough to establish the Union's majorityMoreover, I do notfind that the threatening of Lord, as overheard by Smith, was sufficient to have taintedenough of the cards to have affected the Union's majority showing.770-076-65-vol. 149-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, I find that the Union represented a majority of Respondent'semployees in the unit hereinabove found to be appropriate at all times duringthe period from April 23 through at least May 6, 1963, and that therefore,at all times that the demand and the continuing demand were made,the Respond-ent was such majority representative.3.Concluding findings as to the refusal to bargainThe Board has held that an employer violates Section 8(a)(5) of the Actwhen it insists on a Board election as proof of a claiming union's majorityand where such insistence is motivated not by any bona fide doubt as to theunion'smajority, but rather by a rejection of the collective-bargaining principleor by a desire to gain time within which to undermine the union.Whetheran employer who refuses to recognize the claiming union and insists upon anelection ismotivated by a good-faith doubt as to the union's majority or byan intention to destroy such majority can be determined only in the light ofallof the relevant facts of the case, including other unlawful conduct of theemployer and the sequence of the events.18I find that in the light of all of the facts in this case, that the Respondent'srefusal to bargain with the Union and its insistence upon an election was motivatednot by a good-faith desire to determine the majority status of its employees,but rather by a desire to gain time in which to dissipate the Union's majority. Inreaching this conclusion, I consider the following: (1) The threats to employeeMaurice Kinner not only by Payne, who was at that time a department foreman,but also by Mathewson, who was, and is, the head of all the manufacturingin the Respondent's plant and one of the top management officials in the Respond-ent's hierarchy at the Cortland facility, and (2) the suggestion for the formationof a committee by Wallace and the open and notorious activities of the Respond-ent's supervisory staff in participating in the circulation of the petition andthe ballots, the assistance in the printing of the same, the counting of theballots, and the consent to all of this by Mathewson. I conclude that this conductwas designed for the purpose of inducing the employees in the unit to repudiatethe Union.Accordingly, I find that Respondent's refusal to recognize the Union wasmotivated by a desire to gain time in which to undermine the Union's majoritystatus, and that such conduct is violative of Section 8 (a) (5) of the Act.19V. THE OBJECTIONS TO THE ELECTIONAs heretofore detailed, the Regional Director referred for hearing the objectionsto conduct affecting the election based on (1) the alleged promise to Fear,and (2) the Respondent's assistance in the formation of the Committee. I haveheretofore found, and concluded, that Fear was not given a promise of a foreman'sposition and I shall, therefore, recommenddismissalof objection No. 3, basedupon that alleged incident.Ihave heretofore found that the Respondent,through Business Manager Wal-lace,who suggested the formation of the Committee, Production Manager Mathew-son,who permitted knowingly the circulation of the petition for the Committeeand the ballots for the election of members, Supervisor Irvin, who had the ballotsand notices printed through the Respondent's facilities, Supervisors Lee and Gof-gosky, who participated in the circulation of the petition and ballots, and Supervi-sorHarper, who helped count the ballots, interfered with the formation of theCommittee and assisted it in violation of Section 8(a) (2) of the Act. Sincethisactivity is, in part, encompassed in the allegations of objection No. 4, Ifind that objectionNo. 4 has merit.Moreover, although notalleged as anobjection, but alleged in the charge and complaint, are the threats to Kinnerby Supervisor Payne and Manager Mathewson which I have heretofore foundtobe violative of Section 8(a)(1) of the Act. I cannot ignore the effectswhich such threats have upon employees and through normal channels of commun-ication upon the employee complement with regard to their choice in the election.isJoy Silk Mills, Inc.,85 NLRB 1263, enfd. 185 F. 2d 732 (C.A.D C ), cert. denied341 US. 91419 Joy Silk Mills, Inc, supra.In the light of the Board's recent decision In the case ofBernet Foam Products Co, Inc,146 NLRB 1277, which overruledLouis Aiello, BenjaminAiello, et at., Co-Partners d/b/a Aiello Dairy Farms,110 NLRB 1365, I find no proscrip-tion against the making of this finding even though the Union chose to proceed with theelection after It learned and knew of the Respondent's unfair labor practices. IRVING AIR CHUTE CO., INC., MARATHON DIVISION643Therefore, since the Board has held that such conduct as is heretofore recitedisa fortioriconduct which interferes with the exercise of a free and untrammeledchoice in an election,20 I shall recommend that the representation election heretoforeheld in Case 3-RC-3140 be set aside.VI.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section IV, above, occurring inconnection with the operation of the Respondent as set forth in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.VII.THE REMEDYHaving found that the Respondent engaged and continues to engage incertain unfair labor practices,itwill be recommended that the Board issue anorder requiring that it cease and desist therefrom, and take certain affirmativeaction,including the posting of appropriate notices, designed to effectuate thepolicies of the Act, as amended.Having found that the Respondent had engaged in assisting the Committeeand thereby having violated Section 8(a)(2) of the Act, I shall recommendthat the Respondent cease and desist from recognizing the Committee, and ceaseand desist from giving the Committee assistance.However, inasmuch as I havenot found the Respondent to have dominated the said Committee, I shall notrecommend the disestablishment of the Committee.Moreover, as I have notedabove, the Committee has never functioned.With relation thereto, even thoughtheCommittee is no longer active and has never actually been more than ade factoorganization, I nevertheless consider it necessary to order the ceasingby the Respondent of recognition of the said Committee, inasmuch as the onlyway to appropriately remedy this unfair labor practice would be to cease anddesist from recognizing and dealing with either the Committee or any successorthereof.Accordingly, I shall recommend the usual order granted by the Boardin cases of unlawful assistance.Having found that the Respondent has unlawfully refused to bargain withtheUnion in good faith and has thereby violated Section 8(a)(5) of the ActI shall recommend that the Respondent cease and desist from refusing to sobargain, and shall further recommend that the Respondent bargain, upon request,with the Union and if an understanding is reached, embody such understandingin a signed agreement.Upon the basis of the above findings of fact, and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.The Respondent, Irving Air Chute Company, Inc., Marathon Division, isengaged in commerce within the meaning of Section 2(6) and (7) of theAct.2.TextileWorkers Union of America, AFL-CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.3.By interfering in the formation of the Elected Committee For EmployeeRepresentation, the Respondent has engaged in andisengagingin unfair laborpractices within the meaning of Section 8 (a) (2) of the Act.4.By interfering with, restraining, and coercing employees in the exerciseof the rights guaranteed in Section7 of the Act,theRespondent has engagedinand is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.5.All production and maintenance employees, including truckdrivers, employedat the Respondent's Marathon Division, at Cortland, New York, but excludingall clerical employees, professional employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.20PlayskoolManufacturing Company,140 NLRB 1417, 1419. 644DECISIONSOF NATIONALLABOR RELATIONS BOARD6.At all times since April 25, 1963, Textile Workers Union of America, AFL-CIO, has been the exclusive representative of all the employees in the aforesaidunit for the purposes of collective bargaining with respect to rates of pay,wages, hours of employment,or other terms and conditions of employment.7.By refusing on April 25, 1962, and thereafter,to bargain collectively withthe aforesaid labor organization,the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(5) and(1) of theAct.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, andupon the entire record in this case,itisrecommended that Irving Air ChuteCompany, Inc.,Marathon Division,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interfering in the formation of, or contributing assistance or support to,,the Elected Committee for Employee Representation or any other labor organizationof its employees(b)Threatening its employees with economic reprisal in order to induce theemployees to abandon their support and activities on behalf of the Union.(c) In any like or similar manner interfering with,restraining,or coercingitsemployees in the exercise of their rights to self-organization,to form labororganizations,to join or assist TextileWorkers Union of America,AFL-CIO,or any other labor organization, to bargain collectively through representativesof their own choosing,and to engage in concerted activities for the purposesof collective bargaining and other mutual aid or protection,or to refrain fromany and all such activities,except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a)(3) of the Act, as modified by theLabor Management Reporting and Disclosure Act of 1959.(d)Refusing to bargain collectively with TextileWorkers Union of America,.AFL-CIO,as the exclusive representative of its employees in the following appro-priate unit:All production and maintenance employees, including truckdrivers, employedat the Respondent'sMarathon Division, at Cortland, New York, but excludingoffice clerical employees,professional employees, guards, and supervisors as definedin the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Withdraw and withhold all recognition from the Elected Committee forEmployee Representation,or any successor thereto, as the exclusive representativeof its employees for the purpose of dealing with them concerning grievances,wages, rates of pay, hours of employment, or other conditions of employment,unless and until such organization shall have been certified by the Board as the-exclusive representative of such employees(b)Upon request, bargain collectively with Textile Workers Union of America,AFL-CIO, asthe exclusive bargaining representative of the Respondents employees.in the unit found appropriate with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment,and, if an understandingis reached, embody such understanding in a signed agreement.(c) Post at the Cortland,New York plants,copies of the attached notice markedAppendix.21Copies of said notice, to be furnished by the Regional Director forRegion 3, shall,after being signed by the Respondent's representative,be posted bythe Respondent immediately upon receipt thereof, and be maintained by it for 60,consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced,or covered by anyother material.21 If this Recommended Order be adopted by the Board,the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the noticeIn the further event that the Board's Order be enforced by a decree of the-United States Court of Appeals, the words "a Decree of the United States Court of Appeals,Enforcing an Order"shall be substituted for the words "a Decision and Order." IRVING AIR CHUTE CO., INC., MARATHON DIVISION645(d)Notify the Regional Director for Region 3, in writing,within 20 daysfrom receipt of this Decision,what steps the Respondent has taken to complyherewith.22It is further recommended that paragraph 6(c) of the complaint be dismissed.And it is further recommended that the election heretofore held in Case No.3-RC-3140on June 5,1963,be set aside.22 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read. "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT threaten our employees with economic reprisals for the pur-pose of forcing them to abandon their support of Textile Workers Union ofAmerica, AFL-CIO.WE WILL NOT interfere with the formation of, or contribute assistance orsupport to, the Elected Committee for Employee Representation, or any othercommittee or labor organization of our employees.WE WILL NOT recognize the Elected Committee for Employee Representation,or any successor thereto, as the exclusive representative of our employees,for the purpose of dealing with us concerning grievances,wages, rates ofpay, hours of employment,or other conditions of employment,unless anduntil such labor organization shall have been certified by the Board as theexclusive representative of our employees.WE WILL NOT refuse to bargain collectively with Textile Workers UnionofAmerica,AFL-CIO, the exclusive representative of our employees inthe following appropriate unit:All production and maintenance employees, including truckdrivers, em-ployed at our Marathon Division, Cortland, New York, but excludingall office clerical employees,professional employees,guards, and supervi-sors as definedin the Act.WE WILL, upon request, bargain collectively with Textile Workers Unionof America,AFL-CIO,as the exclusive bargaining representative of Respond-ent's employees in the unit found appropriate with respect to rates of pay,wages, hours of employment, and other terms and conditions of employment,and, if an understanding is reached,embody such understanding in a signedagreement.WE WILL NOT in any like or similar manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization, toform labor organizations, to join or assist Textile Workers Union of America,AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protection, orto refrain from any and all such activities, except to the extent that suchrightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section 8(a)(3)of the Act, as modified by the Labor-Management Reporting and DisclosureAct of 1959.All our employees are free to become, remain, or refrain from becoming membersof Textile Workers Union of America, AFL-CIO, or any other labor organization,except to the extent that this right may be affected by an agreement in conformitywith Section 8(a) (3) of the amended Act.IRVING AIR CHUTE COMPANY, INC., MARATHON DIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board'sRegional Office, FourthFloor, The 120 Building, 120 Delaware Avenue, Buffalo, New York, TelephoneNo. TL 6-1782, if they have any questions concerning this notice or compliancewith its provision.Metropolitan District Council of Philadelphia and Vicinity ofthe United Brotherhood of Carpenters and Joiners of America,AFL-CIO,and its affiliated Local UnionsandCharles B. MahinMetropolitan District Council of Philadelphia and Vicinity ofthe United Brotherhood of Carpenters and Joiners of America,AFL-CIO,and its affiliated Local Unions, and said Council'sOfficer, Robert H. Gray, Secretary-Treasurer,and Representa-tives Charles L. Boyer, Edward Kane and Edward GoldsteinandCharles B. Mahin and National Woodwork ManufacturersAssociation.Cases Nos. 4-CE-9 and 4-CC-9258.November 12,1964DECISION AND ORDEROn February 7, 1964, Trial Examiner Louis Libbin issued hisDecision in the above-entitled proceeding, finding that Respondentshad engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the attached Decision. Healso found that Respondents had not engaged in certain other unfairlabor practices alleged in the complaint and recommended dismissalof these allegations. Thereafter, the General Counsel, the ChargingParty, and the Respondents filed exceptions to the Decision and sup-porting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel 1 [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord in the case, including the Decision, the exceptions, and thebriefs, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondents, Metro-'Charging Parties' request for oral argument is herebydeniedas the record, the excep-tions, and brief adequately present the issues and positions of the parties.149 NLRB No. 65.